The opinion of tlie court was delivered by
Black, J.
Tlie writ of certiorari in this case was allowed by Mr. Justice Kaliscb, to review tlie validity of an order made by him on May 23d, 1914, appointing three commissioners to fix the compensation to be paid for lands, owned by the prosecutors, and sought to be condemned by Ventnor City, for use in connection with the construction and maintenance of a sewage disposal plant, proposed to be erected by the city. The proceedings are under the act (Pamph. L. 1909, p. 138, and Pamph. L. 1911, p. 724), and by an ordinance, which is known as ordinance No. 6 of Ventnor City.
There are six reasons urged by the prosecutors why this order should he set aside. It is only necessary to consider the first, which is fatal, and that is that the common council of Ventnor City did not give any notice of its intention to pass and. adopt the ordinance authorizing the improvement. It ls argued that because the statute under which the proceedings are authorized does not require notice, no notice is essentia], *556but the cases concerning assessments for benefits are quite uniform in holding that where the act is judicial in character, a notice is necessary, it being contrary to natural justice that a person should be bound by proceedings of a judicial character, affecting his person or property without having an opportunity to be heard (Groel v. Newark. 78 N. J. L. 142; that class of cases cannot be distinguished in principle from the one under investigation, nor can it be successfully maintained that the determination by the city to establish a disposal plant and take.the prosecutors’ land for that purpose, is not an act essentially judicial in character. Sears v. Atlantic City, 73 Id 710. Nor is it sufficient that the prosecutors will receive notice in the condemnation proceedings and havé an opportunity to be heard, because this notice only enables the landowners to be heard upon the question of the amount of the award. They are entitled to be heard upon the proceedings, which are liable to result in talcing their land. Sears v. Atlantic City 72 Id. 435. The order appointing commissioners, and ail proceedings under it, must be set aside, with costs. .